 MICHIGAN WINERIES, INC.463CONCLUSIONS OF LAW1.Yale Upholstering Company, Inc., the Respondent herein, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.Local 149, United Furniture Workers of America, AFL-CIO, and the "shopcommittees" of October 9 and 29, 1958, are labor organizations within the meaningof Section 2(5) of the Act.3.All production and maintenance employees employed at Respondent's NewHaven plant, exclusive of professional employees, clerical employees, guards,foremen, and all supervisors as defined in Section 2(11) of the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Local 149, United Furniture Workers of America, AFL-CIO, has been at alltimes since October 1956, and is, the exclusive representative of all the employeesin the aforestated appropriate unit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By assisting, dominating, and interfering with the formation and administrationof the "shop committees" and by contributing support to them, the Respondent hasengaged in and is engaging in unfair labor practices, within the meaning of Section8(a)(2) of the Act.6Local 149, United Furniture Workers of America, AFL-CIO, on October 9,1958, was, and at all times thereafter has been, the exclusive representative of allemployees in the above-described appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.7.By refusing to bargain collectively with said labor organization as the exclusiverepresentative of its employees in an appropriate unit in the mode and mannerdescribed above, the Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (5) of the Act.8.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, by refusing to bargain collectivelywith said labor organization on questions of wages, hours, and other conditionsof employment, by initiating, sponsoring, and contributing to the support of the"shop committees" of October 9 and 29, 1958, and by soliciting employees to with-draw from the Union, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.9.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Michigan Wineries,Inc.andJoseph Castiglia and Herman De-Shane.Case No. 7-CA-266. April 28, 1960DECISION AND ORDEROn December 22, 1959, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].127 NLRB No. 63. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions set forth below.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by laying off certain employees.No exceptionwas taken to this finding, and we adopt it.However, the TrialExaminer failed to recommend backpay for the laid-off employees,and the General Counsel excepts to such failure.We find merit in thisexception.As the Board has held,' an award of backpay is appro-priate to remedy discrimination in violation of Section 8 (a) (1), aswell as of 8 (a) (3), and we therefore find that the effectuation of thepolicies of the Act requires that the laid-off employees be awardedbackpay.We shall therefore order that the Respondent make wholeeach of the laid-off employees for any loss of pay he may have sufferedby reason of his unlawful layoff or layoffs during the period fromthe date of each layoff to the date of his actual recall from such layoff,by payment to him of a sum of money equal to that which he wouldnormally have earned as wages during such period, less his net earn-ings during that period(Crossett Lumber Company, 8NLRB 440),said backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company,90 NLRB 289.We shall also order that the Respondent preserve and, upon request,make available to the Board or its agents, for examination and copy-ing, all payroll and other records necessary to enable the Board toanalyze and compute the amounts of backpay due.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Michigan Wineries, Inc.,Paw Paw, Michigan, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their union member-ships, sympathies, or activities in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(b)Threatening employees with reprisals for engaging in, andpromising them benefits for refraining from engaging in, unionactivities.(c)Threatening to lay off, and laying off, employees for wearingunion pins, thereby discouraging membership in Local No. 7, Interna-1United States Cold Storage Corporation,96 NLRB 1108, 1112. MICHIGAN WINERIES, INC.465tional Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local No. 7, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole each of the laid-off employees for any loss of payhe may have suffered by reason of his unlawful layoff or layoffs in themanner set forth in the Decision herein.(b)Post at its plant at Paw Paw, Michigan, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Seventh Region (Detroit,Michigan), shall, after being duly signed by the Respondent's author-ized representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for a period of 60 consecutivedays thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed, insofar as it alleges that the Respondent violatedSection 8(a) (3) of the Act by discharging Joseph Castiglia andHerman DeShane.Ilia the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."560940-61-vol. 127-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their unionmemberships, sympathies, or activities.WE WILL NOT threaten our employees with reprisals for engag-ing in, or promise them benefits for refraining from engaging in,union activities.WE WILL NOT threaten to lay off, or lay off, employees for wear-ing union pins, thereby discouraging membership in Local No. 7,International Brotherhood ofoTeamsters, Chauffeurs, Warehouse-men and Helpers of America.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Local No. 7,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guar-anteed in Section 7 of the Act, or to refrain from any and all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.All our employees are free to become or remain, or to refrain frombecofYling or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.MICHIGAN WINERIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material. MICHIGAN WINERIES, INC.INTERMEDIATE REPORT467STATEMENT OF THE CASEThis proceeding was brought under Section 10(b) of the NationalLaborRelationsAct as amended(61 Stat. 136),and litigated at Paw Paw,Michigan,July 7 to 9,1959, pursuant to due notice,with all parties represented and participating in thehearing.The complaint,which was issued onApril 20, 1959,by the GeneralCounsel of the National Labor Relations Board andwhich was basedon chargesfiled on January30, 1959, byJosephCastigliaand Herman DeShane, alleged thatRespondent has sinceDecember 28,1958, interfered with, restrained,and coercedemployees in the exercise of rights guaranteed them in Section7 of the Act,and theRespondent Company discriminatorily terminated the employment of Joseph Castig-lia and Herman DeShane on January3, 1959, becausethey had joined or assisted theUnion or engaged in other concerted activities for the purpose of collective bargain-ing or other mutual aid and protection,all in violation of Section 8 (a) (1) and (3)of the Act.Respondent answeredon May 5, 1959,denying that it had engagedin unfair labor practicesas alleged.Ahearing washeld on July7, 8, and 9, 1959,at Paw Paw, Michigan,before JohnC. Fischer,the duly appointed Trial Examiner.Full opportunityto be heard,to examine and cross-examine witnesses,and to pro-duce evidence,give oral argument,and submit written briefs was afforded all parties.Certainmotions made during the trial, and upon which definitive rulings werewithheld, are disposed of in light of the findings and conclusions hereinafter.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANYRespondentCompany isnow and at all times material herein has been a Michigancorporation with its principal office andplace of businessatPaw Paw,Michigan,where it is engaged in the manufactureof wines andrelated products.During thecalendar year 1958, whichisa representativeperiod ofall times herein material,Respondent,in the courseand conductof its business operations,sold and shippedin interstate commercefrom its plant at Paw Paw, Michigan,to pointsoutside theState of Michigangoods and productsvalued in excess of$50,000.It is admittedand Ifind thatRespondentCompany isengaged in commercewithin themeaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 7, International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,herein referred to as the Union or Teamsters,isa labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis case arose as a result of and during the organization of Respondent Com-pany's employees by Local No.7 of Teamsters Union. Jack M. Brand, an organizerand business representative of Teamsters,secured the signed application cardsof 9 of Respondent's17 to 20 regular employees between December 19 and 24,1958, and held the first organizational meeting at the home of one of the applicantson December 26, 1958.At this meeting Respondent's employees Dudley Johnson,Wilson Ellis, Herman DeShane,WilburBuchanan,Joseph Castiglia,Ernest Forbes,Delmer Gossett,Donald Stewart,and Robert Orestrovich signed a petition to theTeamsters in which they authorized Local 7 to represent them for purposes ofcollective bargaining with the Company.They claimed to constitute a majorityofRespondent'semployees.Based upon the list of regular employees on thepayroll as of March 5, 1959 (General Counsel's Exhibit No. 27) and testimonyof record,the complement of Respondent's staff, excluding management officials,was 17, of which 4 were femaleNone of the women employees appeared to havesignedTeamsters application cards, nor was there any evidence adduced as towhether they were to be members of the Local when organized.The record indi-cates that the 100 or more temporary employees hired during the rush or"pressingseason" were not to be included. (Previously, in 1957, Teamsters had attemptedto unionize the Company,but had lost the election nine to seven,on June 28, 1957,Case No 7-RC-3512, unpublished.)Next, on December 29, Secretary-Treasurer Zimmerman of Teamsters Local 7sent a telegram to the founder,treasurer,and chief stock-owner of the Company, 468DECISIONSOF NATIONALLABOR RELATIONS BOARDJohn Turner,informing him that the Local represented a majority of the employeesand requesting a meeting at his earliest convenience.Also thetelegram stated: "Weare notifying you of this fact[majority representation]so there will be no discrimi-nation or intimidation of any of your employees."Thismessage was telephonedto Respondent's office by Western Union and the contents given to Mr.Turner byone of the office girls.Itwas subsequently delivered through the mails.Upon receipt of the contents of the message,Mr. Turner proceeded that eveningto visit four of the employees at their homes and interrogate them about the Union.In response to Respondent Counsel Edwards'question:"Why didyou decide to goto talk to the boys?"Turner aswered:"Well, I had no knowledge of anyone beingdissatisfied or any union,and Mr. Brand [union organizer]there had told me pre-vious times he had a majority of the help, and when the time came he didn't haveit,and I went to see if this[organizing]had taken place."Turner testified thathe first went to the home of veteran employee James Allen, upon whose informationhe felt he could depend,thence to Buchanan's, thence to DeShane's,and then toStewart's home, and talked with each.Turner first called upon Allen,themaintenance helper and father-in-law toForbes, "one of the instigators of the union."Allen testified under subpena byGeneral Counsel.He was an old friend of Turner, and he had run every operationon the entire line.His cogent testimony was: "Well he just came in and asked meif I knew anything about the union,and I told him only what I heard because theykept everything from me..Forbes, my son-in-law, and I named off the differentones that I knew or thought I knew had signed up."Allen named the nine signa-tories.Queried as to what Turner said when given this information:"[He] justthanked me and went on, told me not to sign,and asked me if I knew anythingabout it,if I had signed and I said `No,' and he said`Don't."'At thistime, on theword of his faithful confidant,Allen, Turner knew that they had a majority. Itwas not necessary for him to further interrogate employees.Also, his son-in-law,Warner, company president,testified on cross-examination:"We had the same namesprior to his[Turner's]talking to them."Apparently,they had secured the namesand report of the meeting after the telegram from some friendly source.Wilbur Buchanan testified he had a conversation at his house with Turner around7:30 p.m. in his kitchen.His cogent testimony was:Well, we went to the kitchen and sat down at our table and he asked me-Mr.Turner asked me-if I knew anything about the election,the union. I toldhim I did,so he said"Well, who started the union?"and I told him DudleyJohnson and Eddie Forbes, and then I went ahead and told him all of theemployees had signed up for it,so then as our conversation got along I toldhim "You might as well know that I signed it also," and he said"SupposingI don'taccept the union?"I said"Well, it would probably be if we get themajority of the votes it will be a picket line,but it will be up to the unionthen."So then he said"If that'swhat the boys want they are entitled-that istheir privilege."He also said the Board of Directors advised him he couldn'tpay any more money because-well, I guess that was all they could afford topay, so that was about the end of our conversation.He left.Q. Did you name all of the employees who had signed the application-for-membership cards to Mr.Turner?A. Yes.Q.What names did you give to him? A.I gave Dudley Johnson, EddieForbes,Herm DeShane,Ernest-Donald Stewart,myself,Wilbur Buchanan,Joseph Castiglia, Delmer Gossett.Herman DeShane, the next employee visited and talked to on the street in frontof his house by Turner,testified as to the conversation:Well, he came to me and wanted to know about the union activities.Hewanted to know who had signed,and I told him eight or nine,and he said "Didyou sign?"and I said"No" because I figured that was my personal business,and he said"Well, if eight or nine signed pretty nearly everybody signed it,didn't they?"and I said"Iwouldn't know because I don'tknow everybody inthe plant,"and I didn't,and he said"Well, if you haven't signed,don't sign,"and turned around and went away.That was the end of our conversation.DeShane was the sole employee to lie about joining the Union.Donald Stewart was the last man visited that evening by Turner.He stated thatthiswas theonlyoccasion on which Turner visited his home.In describing theconversation he testified:I believe it began with Mr. Turner mentioning that I had some nice children.He emphasized a new baby we had then being a nice baby.He turned to me MICHIGAN WINERIES, INC.469and asked me if I knew anything about the union, and I told him "Yes."Mr.Turner asked me if I had signed a card, and in return I said "Yes."Mr. Turnerthen asked if Herman DeShane had signed a card, and, knowing that he had, Itold him "Yes, he did." In reply to that Mr. Turner said "Well, he told mehe didn't."He asked me-Mr. Turner, that is-asked me if I knew who signedthose cards, and I told him "Yes."He asked me how many had signed thecards and I answered that the biggest percentage of employees had signed thecards, and at that I believe Mr. Turner excused himself and left, after my in-viting him for supper.Turner refused the invitation but Stewart explained: "I did it to be polite because wewere ready to sit down when he came in."Turner affirmed that his purpose was to find out if the boys were dissatisfied andwhat they were dissatisfied about, and he was interested, secondarily, in finding outwhether the Union had a majority, according to his testimony.Turner flatly deniedthat Allen, Buchanan, DeShane, and Stewart told him who had signed cards in re-sponse to his interrogation.Rather, he contended that they never told him the namesof those who signed, but told him the names of those who attended the first unionmeeting on December 26 and told him that five or six had signed up. The TrialExaminer concluded that Turner's memory was faulty, perhaps due to age, andaccepted the forthright testimony of the four employees.The accepted testimonyset out above constitutes a pattern of illegal interrogation under Section 8(a)(1)tending to interfere with, restrain, andcoerceemployees in the exercise of protectedrights guaranteed by Section 7 of the Act. Promises to raise the wages of certainemployees during an organizing effort and prior to a Board election, announcingthat the board of directors would not increase the wage scale, and posing the questionthat the Company might accept a union, constitute promises of benefits and threatsof reprisal violative of Section 8(a)(1) of the Act.Respondent relied on the Board's doctrine enunciated inBlue Flash Express, Inc.,109 NLRB 591, which, within certainlimitsand under certain conditions, permitsinterrogation of employees in order for an employer, in good faith, to determinewhether a union represents a majority of its employees.The instant case does notfall within the protected area of that ruling.In theBlue Flash Expresscase,supra,the Board overruledStandard-Coosa-Thatcher Iand reversed the holding, rather consistently rejected by the courts,2 thatinterrogation of employees as to theirunionactivity or membership was unlawfulper se.InBlue Flashthe employer received a claim from the union that it repre-sented a majority and a demand for recognition, interrogated each of its employeesfor the purpose of establishing the truth of the claim and framing its answer to theunion.The employees were told that they need fear no reprisal. The Board majorityheld that such interrogation, conducted for a proper purpose and under proper safe-guards, was not a violation of the Act. It noted that the Respondent communicatedits purpose to the employees, assured them no reprisal would take place, and thatthe questioning took place in -a background free of employer hostility to unionorganization.The Board, however, expressly disclaimed establishing a rule thatinterrogationmust be accompanied by other unfair labor practices before it couldconstitute a violation of the Act.The new test was stated:In our view, the test is whether, under all circumstances, the interrogationreasonably tends to restrain or interfere with the employees in the exercise ofrights guaranteed by the Act.It added this caveat to employers who might seek to amplify the scope of decision:Therefore, any employer who engages in interrogation does so with notice thathe risks a finding of unfair labor practices if the circumstances are such thathis interrogation restrains or interferes with employees in the exercise of theirrights under the Act.The rule which we adopt will require the Trial Examiners and the Board tocarefully weigh and evaluate the evidence in such case, but that is what webelieve the statute requires us to do.The only alternatives, both of which wereject,are either to find all interrogationper seunlawful, or to find thatinterrogation under all circumstances is permissible under the statute.The majority went on to note that undera per serule' casual, friendly, or isolatedinstances of interrogation by a minor supervisor would subject the employer to a'Standard-Coosa-Thatcher Company,85 NLRB 1358.SeeN.L.R B. v. Protein Blenders, Inc.,215 F. 2d 749 (C.A. 8) and cases cited. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that he had committed an unfair labor practice and the possible consequencesunder contempt proceedings.The intimation was clear that in such cases a violationwould not be found.TheBlue Flashdecision is a clear and lucid statement of the law on interrogation,and its caveat as to what it doesnotpermit is equally as important as its exemptions.Nowhere in that decision is there any implication that the Board did not continue torecognize that interrogation inherently involved restraint.3What it did recognize waswhat the courts had been pointing out: that legitimate interests of an employer mightbe in conflict with the right of employees to be free from this type of restraint andthat in those cases it was the obligation of the Board to balance the conflict andreach an equitable verdict.This conflict is resolved in favor of the employer whenhe has a proper reason for making the inquiry, the atmosphere is free from antecedenthostility and animus toward the union, and the employees are assured reprisals willnot be effected.Discharge of CastigliaThe complaint alleged that Respondent discriminatorily disc;iarged Joseph Cas-tiglia on January 3, 1959, because he had joined or assisted the Union.Castigliawas hired to operate the bottle-labeling machine in November 1957 by CompanyPresident Warner at $1.40 per hour with the agreement that within 30 days he wouldbe raised to $1.50.Castiglia was employed as the replacement for another operatorwho had been transferred to another machine.However, he was not granted theraise until after 60 days' service.Dissatisfaction with his performance by manage-ment became manifest within the first month.Castiglia testified that he was givenonly 2 days' plant training and that after the second or third day he was on his ownwithout any instructions except having watched other men run the machine, and be-ing helped on one occasion by filling machine operator Stewart.One-half hourovertime was required to get the machine ready to run in the morning, and half anhour servicing and cleaning after the regular shift would leave was necessary andovertime was a regular practice.About 11/2 months after he started on the job,Castiglia was called down for too much overtime.His testimony in this connectionwas: "Mr. Monroe came up to me one night and said we were putting in too muchovertime, and I told him I couldn't do all of that in the amount of time they wantedme to do it in. There are over three hundred fittings on the machine to be greased,and it can't be done while the machine is running. I never came in on a Saturdayto do it. I just didn't have enough time to do the things I was supposed to do."Castiglia quoted his supervisor, Monroe, as saying: "Well if it can't be done it justcan't be done."Mr. Warner, company president who hired him, then complainedto Castiglia that he was "taking a little too long."Castiglia's testimony was: "Isaid, I can't do it in any shorter time, and he [Warner] said, `All of the rest of thefellows are complaining that you are putting in too much overtime.'.I said,If any of the other fellows want this job they can have it.' "He stated they thenput Dudley Johnson on for a week to help him out.He also stated that none ofthem ever criticized him for slow production but he admitted "Mr. Monroe said itcould be done." The Trial Examiner finds, on the contrary, that Castiglia was sub-jected to criticism, warning, and possible discipline, but concluded that manage-ment had no one with whom to replace for nearly a year until a competent manapplied for the job, one who was equipped with the necessary mechanical knowhow to perform satisfactorily on this new machine.That man was George FJacher who replaced Castiglia.Supervisor Monroe, who had operated every machine in the plant, credibly testi-fied that the decision to let Castiglia go was made the latter part of August 1959 byWarner and himself.The reason was that: "We weren't getting out the productionwe should have on a comparatively new piece of machinery."Monroe explainedthat at that season they had to stockpile their goods because the production line wasclosed down until the grape harvest was over and that the Company had a stock onhand to sell their customers at a higher price. (Obviously, this would have been theideal time to get rid of an unsatisfactory labeling-machine operator.)Warneragreed with Monroe, asked him if he had anyone in mind, and being informed inthe negative told him to keep looking, quoting Warner: "This is as good a time asany to make the change and through the next five or six weeks of [grape] pressingtime we can find a capable man." Later, in September, Walker and Monroe ap-proached Wilson Ellis and Delmer Gossett about taking over the labeling-machine.O That the employees inBlue Flashregarded the interrogation as coercive may be in-ferred from the fact that each of them denied affiliation although a majority had signedcards. MICHIGAN WINERIES, INC.471The explanation by Monroe was: "Well, Wilson Ellis, he thought it over for a coupleof days and figured that he was not qualified for it [Ellis could neither read norwrite] and he was happy with the job that he was doing, and Delmer Gossett hefigured it over for a week or so and I told him to take his time because we were in nohurry and he give me an answer a week or so later that he guessed he wouldn't tryit."Monroe further testified that they continued looking for a qualified man on theoutside and had several prospects but figured they would be no better off at thisparticular time, there being no production-line operation, and they "let things ride,"still looking further.Monroe credibly testified that he discussed with Castiglia hisperformance on the job through the course of the period Castiglia was on the labeler.Early in October 1958, President Warner caught Castiglia sleeping on the jobwhile they were pressing grapes.When asked, "How come he was asleep on the job"and told "We might just as well have nobody out there, as a fellow out there sleep-ing," Castiglia's credibly reported answer was that he had been up all day and hadn'tlead any sleep, having been to town to do some business, and he was tired.WilsonEllis,who favorably impressed the Trial Examiner as being a very substantial anddependable citizen, although untutored and able only to write his name, wasquoted, uncontradictedly, by Monroe, telling him, Monroe, around April 1958 asrefusing to work with Castiglia because "he had an indifferent attitude.He justwouldn't do it the way the work was supposed to be done." Ellis credibly describedthat Castiglia's inept operation caused the women packers to work much harder.Ellis' commendable attitude was: "If I can't do a company a decent days work-Iwould rather not even work." (Ellis was a staunch union adherent.)There is ample other evidence in the record, similar to these excerpts, whichdemonstrate Castiglia to have been a careless and inefficient operator of the labelingmachine, which, if recited, would be merely cumulative.The Trial Examiner hascarefully studied and considered the elaborate charts or graphs submitted by Gen-eral Counsel and Respondent's counsel as exhibits,which charts summarize the pro-duction records of cases of grapejuice and wine produced from January 1, 1958, toJune30, 1959;and also the voluminous and comprehensive time and earnings statis-tical data.He also has considered the arguments of respective counsel and thetestimony anent these exhibits and has accorded them the weight they deserve inlight of the entire record.He finds them neither dispositive of the question of Cas-tiglia's alleged discriminatory discharge nor a compelling factor as to why he shouldbe retained.Particularly, the summary of bottling records shows that overall pro-duction increased over that period of 18 months.The time and earnings recordswill be adverted to later in this report.On or about December 9, 1958, 10 days before the union organizing drive beganatMichigan Winery, George F. Jacher left his business in Gaylord, Michigan, anddrove to Paw Paw in search of more profitable employment. Jacher had been apartner in a pump business in Gaylord, Michigan.He and his partner had liquidatedtheir concern and Jacher and his wife had decided to return to their hometown andbirthplace, Paw Paw, where their parents lived.He and his father-in-law arrived onthat evening, opened the house, stayed there that night and the next morning, the10th, Jacher drove to Lawton, testifying: "I had a note at the bank, the LawtonBank, and I went to pay this note off. I paid the note off and I happened to run intoJim Warner on the street, and I told him at the time we was coming back to PawPaw, and I asked him on the street-it wasn't at the bank-if there was any open-ings at his plant, with the idea of coming down here. I was also seeking where Icould find a job.Our decision was made.We was coming aback to Paw Paw and,,of course, I was going to look around for employment and I happened to run intoJim Warner on the street and I asked him and he said there was possibilities and forme to come down the following morning to the office." Reporting at Warner's officeon the 11th, Jacher described the events: "Well, we talked about-he talked to meabout the possibility of hiring a new man for the labeler because they was havingtrouble of some kind, which at the time I didn't know, so we talked about it a littlebit, and I went out and looked it over but I didn't give Jim a final decision, whetherI would take the job.He offered me the job on the labeler..After I talked withMr. Warner I went out and looked a few other jobs over and went back to my oldplace of employment. I went back there and asked about possibilities of gettingback, and I checked with Pure Oil Company, talked to one of the salesmen, andalso talked to one of the salesmen, service men from Standard Oil Company outof Grand Rapids and that weekend I went back to Gaylord..I told my wifeabout Michigan Wineries and about these other offers I had and we come to-theconclusion then that I would try this job at Michigan Wineries, so we made thedecision and the following week we come back, dad and I come back on Monday,and I gave Jim the word on Tuesday [the 16th] that I would take the job on the 472DECISIONSOF NATIONALLABOR RELATIONS BOARDlabeler."Queried by Counsel Edwards as to what he then did, Jacher stated: "Well,Iwent out and had to find a place to live in town. Of course, I could have livedwith my in-laws or I could have went out to my folks but I thought with all of thefurniture we had everything and I would have to find me a place to rent here intown, and I looked at quite a few apartments after I had accepted the job at MichiganWineries. I looked at quite a few apartments and I had taken this one from WayneHorger, at the present address I live at, and I have a check dated here in my pocketas of December 17th which I paid in advance for the house I am living in now."This Trial Examiner would be hard pressed to recall, from his experience, a moreforthright recital of actual events by a sincere and honest witness in his successfulattempt to secure sorely needed employment in the dead of winter-just beforeChristmas-than this portion of the case history of George Jacher.He had,previously, in 1950 or 1951, worked for Michigan Wineries, and like others, knewof the difficulty in operating the labeling machine; nevertheless, he took the job, and,as borne out in the record, competently performed, in contrast to Castiglia.Without burdening this report unduly, the -following excerpts of descriptive andexplanatory testimony are quoted.Consideration of the foregoing and followingevidence, substantiated by careful perusal of the entire record, negatives the ques-tion of Respondent's discharge because of union animus on January 3, 1959, ofCastiglia.Jacher's hire was accomplished before the Respondent or others had anyknowledge of the subsequent advent of the Union and it is upon this basis and forthese reasons that the Trial Examiner will recommend to the Board that the allega-tion in the complaint that Respondent terminated the employment of JosephCastiglia for the reason that he joined or assisted the Union or engaged in otherconcerted activities be dismissed.Jacher's move to Paw Paw after liquidating his business in Gaylord was com-plicated by the fact that his wife was under contract to January 1, 1959, to teachat the Vanderbilt High School in secondary education. In response to CounselEdwards' questions:My wife and I went to Vanderbilt and saw the superintendent of schools there,which is Mr. Runyon, and my wife and I tried to get my wife released from hercontract as of January 1st.After talking with the superintendent he said hewould try to release her from the contract by January 1st if he could find asubstitute or another teacher to take her place.Otherwise, she would haveto stay there until the end of the first semester, which was approximatelyJanuary 18th.Q. You started to work at Michigan Wineries on what date then?A. The first Monday after New Years.Q.What job did you start on?A. I started in on the labeler.Q. Have you some mechanical experience, Mr. Jacher?A. Yes, I have had-in our business up north we were in repair service, andwe serviced different pumps for the different companies throughout the northernpart of Michigan.We had a seventy-five mile radius from Gaylord and alsosome territory in the upper peninsula.Q. (By Miss Edwards.) When you started working on the labeler the firstweek in January did you have any difficulties with it?A. Yes, I did.Q.What difficulties did you have?A.Well, not knowing the machine and the functions of the machine I wasworking rather hard to see what was causing the difficulty.Q. Did anyone in the plant work with you?A. Yes, Mr. Jim Allen worked two, and part of the third day, and he wascalled out then to do some other work and from then on I was on my ownalong with some help I received from Don Stewart.When I got in trouble hedid assist me to keep the thing going the best we could at the time.Q.What kind of trouble do you mean?A.Well, there was-we had some label trouble.There was parts troublewhich had to be repaired that had been worn. They had to be exchanged fornew parts to get the thing back in mechanical operation.The General Counsel has not established by a preponderance of the evidence onthe-entire record that the Respondent discriminatorily discharged Joseph Castigliabecause of his having engaged in protected union activities within the meaning ofSection 8(a) (3) of the Act.Accordingly, it will be recommended that this count inthe complaint be dismissed. MICHIGANWINERIES,INC.473Discharge of Herman DeShaneDeShane testified that he applied for the job with the Respondent on the basis ofa conversation that he had with winery employee Webb Kinney in September 1958,when the two were doing some private painting for John Turner.He stated that hehad known Turner since 1915.He testified, "Well, we more or less have beenbuddies.We played cards together,lived in a small community together. I havehunted with him for years.I have been to his home on parties, and I say I workedup at Mr. Turner's house with him when this incident came up..At the timewe worked on Mr.Turner's home Mr. Kinney said he was going to retire, and hesaid `Why don't you see them about the job?'We were talking about jobs, differentjobs.I had worked with him on paint jobs. And I said `Well, that would make mea good,steady job,' and that I would see him.He said'Iwill let you know justas soon as I quit.' "Queried by counsel as to whether he was thereafter advisedthat Kinney was quitting the employ of the Company,he stated,"Afterthat time hisbrother died,and he went to the funeral,and when he came home from the fu-neral. . .along the latter part of October,as near as I can recollect. . .1958.He told me that he had been to the winery and he left word with the girls that hehad turned in his time, he had quit,and it was all right for me to go and see aboutthe job."He was then asked whether or not he had talked with Mr. Warner orMr. Turner and when: "That was in October. I was working at the winery onemorning and I said'how about me having Mr. Kinney's job after the season isover?'He said `Well, I don't know whether Webb has quit or not.' He said 'I willsee him and I will let you know,'and I think it was the next day or that night orsomething-itwas at night,I know that,because Jim came over there at night . . .Mr. Warner came to the winery,and I spoke to him on the same subject,asked himif I could have Mr. Kinney's job. . . I explained to him that Webb had told mebe had quit.He told me at that time he didn't know whether Webby had quit ornot, but he would find out,and if he had quit he didn't see any reason why I couldn'thave the job."DeShane stated that he talked to Mr. Warner and asked if it wouldbe all right if he went deer hunting and after he came back,come to see Warner. Hestated that after the deer season, Warner told him to come to work on Mondaymorning of the first week in December.DeShane went to work on the line,feedingthe line with empty bottles to the wine and grapejuice filler and spent his extratime painting floors and unloading trucks and boxcars.DeShane did various jobsbetween the first week of December and the time when he was discharged onJanuary 3.'Itwill be recalled that DeShane was one of the four visited by Turner and interro-gated as to what he knew about the union organization and whether he had signeda card.At that time he denied that he had signed a card but Turner was awareof the fact that DeShane had signed for the Union.The evidence in the recordwill show that whereas Turner and Kinney were lifetime friends and cardplayingcompanions at the pool hall, DeShane did not enjoy that privilege, although heplayed cards with Kinney and they were of the same age bracket-middle sixties.DeShane testified that when Warner discharged him, he said that Kinney wantedhis job back.Kinney testified that he had been working for the winery for several years, "Iwould say ten, about ten years."He testified that he left Michigan WineriesOctober 13, 1958, to attend the funeral of his brother in Florida.He specificallystated that he had not been considering retirement before that time.He specificallydenied that he had discussed retirement with DeShane.Q. (By Miss Edwards.)Did you hear him say that you had told himwhen you left Michigan Wineries you would tell him so he could get your job?A. I didn't hear him.Q.Well, if I tell you Mr. DeShane made that statement or words to thateffect,would you say that statement was true?A. No, I never told nobody.Q. You never told anybody?A. I never told nobody.Q.What did you tell the office when you went to leave for your brother'sfuneral?A. I told her I wouldn't be back for a while.Iwas going to try and doctor.Q.Had you been in ill health?'A. Oh, yes,since last July.Q. And you havebeen under a doctor's care since last July?A. Yes.Q. And youare still under a doctor's care?A. Yes, Doctor Steele. 474DECISIONS OF NATIONALLABOR RELATIONS BOARDQueried by Counsel Edwards as to whether he reapplied for employment imme-diately after his return from his brother's funeral, he said he did not and gave thereason, `:Well, I didn't feel able. I wasn't feeling good."He then recited thatimmediately thereafter he had another brother die in November and upon his returnhe decided about the first of the year, January 1959, that he wanted to work parttime.Queried by Counsel Edwards:Q.What was the circumstance of your making application to return to work?A. I didn't make no application. I just seen Mr. Turner down at the poolroom and told him I wanted to come back part time and work a while.Q. Do you recall when that was?A. I would say around the first of the year or maybe the last of December.I can't just say for sure.Kinney stated that he went to work, probably on Monday, January 4, in a part-timecapacity, "putting on glass on the line."He stated he did not know what HermanDeShane was doing.The record shows that Kinney quit the day after the union election, which wasApril 1.Queried by Counsel Edwards:Q. Are you permanently laid off or are you on a leave of absence again?A. Well, I just never went back. I had to go have X-rays. I have neverwent back.Q. Do you have any agreement that you can return if your health becomesbetter?A. I-suppose I could. . . . I would say yes, if I wanted to. I would say yes,to be truthful.Queried by General Counsel Kullcis:Q. Now, Mr. DeShane has testified that at the time you and he were workingon some private project for Mr. Turner for which he paid you that you toldhim you were planning on retiring?A. No, I never told nobody.Q. Did you tell that to your wife?A. I talked it over with my wife.Q.When did you start talking to your wife about retiring?A. Oh, late in the fall, after we come back from Florida.It appears that Kiney reached the age of 65 in August 1958, and that he appliedfor social security benefits, as he recalled, in December.Counsel Kulkis cross-examined him in this connection:Q.Would it refresh your memory if I told you I visited you at your homesometime in March or thereabouts and talked to you in your home?A. No, .I wouldn't remember. It could be.Q.We sat in your living room and talked.You recall telling me then youapplied for social security in October?A. Well, I wouldn't say now October -I don't think in October.Therecords will show. I couldn't just say when.Kinney stated that "I hadn't applied when I quit in October, when I went to thefuneral.1 hadn't applied then."He stated that he applied after he, came backbut he could not say whether the month was November or December, but he'knewthe last day that he worked was October 13 in the forenoon, and that he had beenworking steadily prior to that time.Kinney made the statement based on his longfriendship with Turner that he would do anything reasonable for Turner.The Trial Examiner concluded after carefully observing Kinney and listening tohis sincere testimony that he was a witness of integrity and one who would not lie.Certainly in his condition of precarious health and at his age, he would be less likelyto prevaricate than would one who was disgruntled and had a motive to subserveby being untruthful.On the contrary, DeShane did not impress the Trial Examineras being one of impeccable veracity.The fact that DeShane lied about signing theunion card is understandable, but Kinney's denial that he told anyone of his.intention to retire until he matured his social security appears the more reasonableto the Trial Examiner.Accordingly, Kinney's testimony is accepted at full valueand DeShane's version discredited in the testimonial conflict.Turner stated that he had known Kinney all his life and that he had been in poorhealth for the last several months and there were days when he couldn't work, thathe had been a very good hand and his work was appreciated. Turner said he saw MICHIGAN WINERIES, INC.475Kinney as often as 2 or 3 nights a week when he played cards with him and some25 or 30 "of the boys." Turner stated that Kinney told him in October 1958 thatifhis health didn't change, he would have to lay off until he got better and thenhe wanted to come back to work. Turner stated that he would take him back ashe would any other employee who had been with him as long as Kinney. Turnertestified that he gave Kinney his job back when he asked for it and for that reasondischarged DeShane.The Trial Examiner accepts this corroboration of Kinney'sstatement of the reason why he was rehired.Kinney needed to buy some new tires,automobile licenses, andmake other expenditures which he would have beenunable to do on social security benefits. It was only reasonable and proper thatTurner would reinstate his old friend in a business which he, Turner, owned outright.The Trial Examiner is not impressed with the argument of General Counsel thatTurner's reason for discharging DeShane and substituting Kinney was to destroythe Union's majority.This obviously was not a good reason because although Turnerknew that in 1957 the election had been lost by the narrow margin of 9 to 7 againstthe Union, in the December 1958 union campaign 9 out of 17 regular employees hadalready signed up for the Union and Turner knew it. Further, four of these em-ployees were women and Supervisor Monroe was a fifth. Of the regular male em-ployees, there were only 12 men to be considered, 9 of whom had already signedfor the Union.Monroe's vote was challenged and thrown out before the electionon April 1.The Trial Examiner concludes that although Turner was nettled anddiscomforted by his employees turning to the Union, he nevertheless was a realistenough to admit he was beaten and that there was nothing he could do about thesituation.The Trial Examiner accepts these explanations and concludes that DeShane wasnot discriminatorily discharged for his union activity as alleged in the complaint.Accordingly, it will be recommended' that this allegation be dismissed.The LayoffsThere is considerable testimony with reference to certain layoffs of employeeswhich occurred prior to the election.The General Counsel also introduced wageand timesheets covering the periods between January 1, 1959, and June 1959. Some2,500 figures are set down in General Counsel's Exhibits Nos. 12 through 26.Gen-eral Counsel also submitted an exhibit dealing with earnings and hours during thisperiod on employee Wilson Ellis.These figures have all been carefully consideredby the Trial Examiner but he,concludesthat they are only a part of the record deal-ing with the question as to whether or not Turner occasioned these layoffs becauseof being displeased at the wearing of union buttons by his employees.Respectivecounsel dealt with each one of the employees involved and attempted to support theirpositions by their interpretation of these data.The Trial Examiner concluded on a study of the entire record and the testimoniesof the various witnesses that some of the layoffs were unnecessary and were directedby Turner to harass union employees who had displeased him by flaunting their unionmemberships.Such harassment of employees engaged in protected activities con-stitutes interference within the meaning of Section 8(a)(1) and it will be recom-mended that a cease and desist order be directed to Respondent to refrain from suchantiunion tactics.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described,in section I above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of the Act by acts of interference,restraint,and coercion,itwill berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Local No.7, InternationalBrotherhoodof Teamsters,Chauffeurs, Warehouse-men and Helpersof Americaisw labor organization,within. the meaning of Section2(5) of the Act. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Grunwald-Marx,Inc.andAmalgamated Clothing Workers ofAmerica,AFL-CIO.Case No. 931-CA-3663.April 29, 1960DECISION AND ORDEROn January 15, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and the ChargingUnion filed exceptions to the Intermediate Report together withsupporting briefs, and the Respondent filed a brief in support of theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in some of the General Counsel's and theCharging Union's exceptions.Accordingly, the Board adopts thefindings of the Trial Examiner only to the extent that they areconsistent with this Decision and Order.The complaint alleges that the Respondent violated Section 8(a) (1)of the Act by threatening that it would never sign a ,union contract.The Trial Examiner found that such statement was made but that itwas protected by Section 8(c) of the Act and was therefore not aviolation.The record shows the following facts : In the summer of 1959, theCharging Union tried to organize the employees of the Respondent.The Union distributed pamphlets to the employees explaining thebenefits which the employees could expect if the Union became theemployees' bargaining representative.A day or two after each suchdistribution, Fred Grunwald, the president of the Respondent, called127 NLRB No. 58.